 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify you that:WE WILL NOT threaten employees with loss of employment in a unionizedshop,under adverse business conditions.WE WILL NOT in any like or related manner threaten employees with lessfavorable conditions of employment,or the loss thereof,under a unionized shop.SUPERIOR PRESS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced,or covered by any other material.Employees may communicate with the Board'sRegional Office,849 South Broad-way, Los Angeles,California,Telephone No. 688-5204,if they have any questionsconcerning this notice or compliance with its provisions.C & C Plywood CorporationandPlywood,Lumber and Saw-millWorkers Local Union No. 2405,AFL-CIO.CaseNo.19-CA-686.August 24, 1964DECISION AND ORDEROn January 3, 1964, Trial Examiner Maurice M. Miller issued hisDecision in the above-entitled proceeding, finding that Respondent hadnot engaged in unfair labor practices and recommending that thecomplaint be dismissedin its entirety,as setforth in the attached TrialExaminer'sDecision.Thereafter, the General Counsel and the Charg-ing Party each filed exceptions to the Decision and a supporting brief.Respondent filed a brief in support of the Decision.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin the case, and finds merit in the exceptions.Accordingly, the Boardadopts only so much of the findings, conclusions, and recommendationsof the Trial Examiner as are consistent with this Decision.On May 1, 1963, Respondent and the Union entered into a collective-bargaining agreement effective to October 31, 1963.The agreementcontained a wage clause in article XVII which stated in part:The Employer reserves the right to pay a premium rate over andabove the contractual classified wage rate to reward any particularemployee for some special fitness, skill, aptitude, or the like.148 NLRB No. 46. C & C PLYWOOD CORPORATION415On May 20, 1963, Respondent posted a notice announcing that effectiveimmediately and "for the next couple of months," members of the gluespreader crews would receive premium pay provided that they metcertain production standards.'_Respondent formulated and placed in effect the premimum payschedule without prior notice to, or bargaining with, the Union.Abouta week later the Union learned of the plan from one of its members.By letter dated May 27, the Union asked Respondent for a conferenceto discuss the premium pay notice. In the letter, the Union said :We do not consider this to be premium pay within the meaningof Article XVII, but rather a change in wages made dependentupon a production basis rather than hourly rates agreed uponwith the Union.The parties met on June 7 and 15, 1963. The Union requested rescis-sion of the plan.Respondent refused although it offered to discussterms of the plan. The Union then filed the present unfair labor prac-tice charges alleging that Respondent had unlawfully refused to bar-gain by unilaterally establishing the premium pay plan.The Trial Examiner found that the dispute between the Union andRespondent involved only a disagreement as to the meaning of termsof a collective-bargaining contract and that the promulgation of thepremium pay plan according to Respondent's understanding of thoseterms was not a violation of Section 8(a) (5).We disagree.In filing its unfair labor practice charge, the Union was complain-ing not of a violation of its contract with Respondent, but of the in-vasion of its statutory right as collective-bargaining representativeof employees in the unit to bargain about any change in the termsand conditions of employment for such employees 2Prima facie,Respondent's change in the terms for compensating glue spreadercrews without notification to, or bargaining with, the Union violatedSection 8 (a) (5).1The Board has recognized, however, that thestatutory right a union to bargain about changes in terms and condi-tions of employment may be waived by the union. Respondent'saffirmative defense to theprima faciecase is that there was such awaiver in this case. It contends: (a) during the contract negotia-The contract rates of pay for members of the glue spreader crew were:core feeder,$2 24; core layer,$2 29 ; sheet turner, $2.15The premium pay schedule provided for anhourly rate of $2 50 to each member of the crew.2 Timken Roller Bearing Co.v.N.L.R.B.,325 F. 2d 746(CA.6) ; Smith Cabinet Manu-faotuiing Company, Inc,147 NLRB 1506 This is not a case likeUnited TelephoneCompany of the West,112 NLRB 779, orMorton Salt Company,119 NLRB 1402,reliedupon by the Trial Examiner,where an alleged breach of contract was the very basis forthe 8(a) (5) allegation in the first case, and for the 8(a) (1) and(2) allegations in thesecond.8N.L.R.B. v. Benne Katz, d/b/a Williamsburg Steel Products Co.,369 U.S. 736. 416DECISIONSOF NATIONALLABOR RELATIONS BOARDtions, the Union waived its right to be consulted about group incen-tive pay; and (b) the wage clause in the contract gave the Respond-ent the right unilaterally to put into effect a wage incentive plan.In order to determine the validity of this waiver defense, the Boardmust necessarily evaluate the testimony as to what occurred duringcontract negotiations, and must interpret the wage clause of the con-tract.We find no obstacle to either course.The Board is not un-familiar with the problems of contract construction.For example,it is frequently required to construe contracts in representation caseswhen a contract is claimed to be a bar to a representation petition, andin unfair labor practice proceedings involving the meaning and valid-ity of union-security clauses, or clauses alleged to be violative of Sec-tion 8 (e).Moreover, this is not a case where the identical question ofcontract construction is pending before a civil court or an arbitratorand in the interests of comity, the Board defers to the other tribunal.'Accordingly, we reject the argument that, because determination ofthe validity of the defense involves construction of the collective-bargaining contract, the complaint alleging an 8(a) (5) violationshould be dismissed.5(a)Waiver of a statutory right will not lightly be inferred.Therelinquishment to be effective 'must be "clear and unmistakable." 6Or as the Board said in theProctor Manufacturingcase: °The Board's rule, applicable to negotiations during the con-tract term with respect to a subject which has been discussed inprecontract negotiations but which has not been specifically cov-tion 8(a) (5) if, during the contract term, he refuses to bargainor takes unilateral action with respect to the particular subject,unless it can be said from an evaluation of the prior negotiationsthat the matter was "fully discussed" or "consciously explored"and that the Union "consciously yielded" or clearly and unmis-takably waived its interest in the matter.In the present case, the Trial Examiner found that during contractnegotiations, Respondent's negotiator mentioned that Respondent was"giving thought" to the possibility of promulgating a premium payor incentive wage program for glue spreader crews.This alone,although in the context of a resulting contract which does not "specifi-cally cover" a group incentive pay plan, is not a waiver by the Union4 SeeNational Dairy Products Corporation,Detroit Creamery Division,126 NLRB 434;United Telephone Company of the West,supra.Thecontract between the Union and Re-spondent contains no provisionfor arbitration.i Smith Cabinet Manufacturing Company,Inc., supra.6 Timken Roller Bearing Co.v.N L R B.,supra.7Proctor Manufacturing Corporation,131 NLRB 1166, 1169 C & C PLYWOOD CORPORATION417under the above standard. In addition, we believe that any con-clusion that the Union "consciously yielded" on thegroupsuggestionmade by the Respondent is negated by the inclusion in the contractof a specific provision forindividualpremium pay.Moreover, theTrial Examiner found that this comment was made at a bargainingsession when the parties had reached an impasse over the hourly ratesfor the three job classifications which constituted the glue spreadercrews.Accordingly, we find that there is not sufficient evidence under theabove standard to establish that the Union waived its right to bargainabout a wage incentive system.(b) The wage clause gives Respondent the right to pay a premiumrate to "reward any particular employee for some special fitness, skill,aptitude, or the like." It seems to us that this clause grants the Em-ployer the right to make individual merit increases for special com-petence or skill.We do not construe it, as Respondent apparently does,to authorize Respondent to select a group of employees and unilater-ally change the method of compensating them from a straight hourlybasis,with a fixed rate for each job category, to what is In effect aproduction basis, by raising the hourly contract wage rate contingentupon increased productivity.To accept Respondent's construction istantamount to saying that the Union inferentially surrendered to Re-spondent the right unilaterally to establish production standards andwage rates based thereon as a method for compensating employees.Such an intent is so contrary to labor relations experience that itshould not be inferred unless the language of the contract or thehistory of negotiations clearly demonstrates this to be a fact.Weseenothing in these negotiations or this contract to establish that theUnion intended to waive its statutory right to bargain over the matterin dispute.The Union's prompt protest against Respondent's postingof the new wage schedule also belies any such intent.Accordingly, we find that by unilaterally changing the wage rates-formembers of the glue spreader crews Respondent violated Section8 (a) (5) and (1) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe conduct of the Respondent set forth above, occurring in connec-tion with the operations of Respondent as set forth in section I of theTrial Examiner's Decision, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tendsto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.760-5T7-65-vol. 148-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has engaged in certain unfair laborpractices, we shall order that it cease and desist therefrom, and fromlike or related conduct, and that it take certain affirmative action to_effectuate the policies of the Act.CONCLUSIONS OF LAW1.C & C Plywood Corporation is an employer within themeaning ofSection 2(2) of the Act, engaged in, commerce and business affectingcommerce within the meaning of Section 2(6) and (7) of the Act.2.Plywood, Lumber and Sawmill Workers Local Union No. 2405,AFL-CIO, is a labor organization within the meaning of Section 2 (5)of the Act.3.By instituting a premium pay plan for glue spreader crew work-erswithout notice to, or bargaining with, the Union, Respondentviolated Section 8 (a) (5) and (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that Re-spondent, C & C Plywood Corporation, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a) Failing or refusing to bargain collectively with Plywood, Lum-ber and Sawmill Workers Local Union No. 2405, AFL-CIO, as theexclusive representative of its employees in the appropriate bargain-ing unit,' by unilaterally instituting a premium pay plan for gluespreader crews or otherwise changing any term or condition of employ-ment of employees within the aforesaid unit without prior notice to,and bargaining with, the Union.(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of their rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which it is found will ef-fectuate the policies of the Act :(a)Upon request, bargain with Plywood, Lumber and SawmillWorkers Local Union No. 2405, AFL-CIO, with respect to the in-8 The appropriateunit is composed of all production and maintenance employees of theRespondent at its veneer and plywood plants nearKalispell,Montana, excluding officeclerical employees,guards, professional employees,and supervisors as definedin the Act. C & C PLYWOOD CORPORATION41[9saltation of a premium pay plan for glue spreader clews and, if ie-<luested by said Union, rescind any plan which Respondent may hakeunilaterally instituted(b) Post in its plant in Kalispell, Montana, copies of the attachednotice marked "Appendix '' 0 Copies of such notice, to be furnished bAthe Regional Dnector for Region 19, shall, after being duly signed byan authorized representative of Respondent, be posted immediatelyupon I eceipt thereof, and be maintained by it for a period of 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to employees aie customarily postedReasonable stepsshall be taken by Respondent to insure that said notices ale not alter ed,defaced, of covered by any other material(c)Notify the Regional Dnectoi for Region 19, in writing, within10 days from the date of this Orden, what steps Respondent has takento comply lreiewithMEMBER LuEDoar, dissentingUnlike my colleagues, I would affirm the Trial Examinee for thereasons indicated un his DecisionAs the Trial Examiner there pointsout, the Board has long held that it will not effectuate the policies ofthe Act for it to police collective-bargaining agieements by attempt-ing to iesolve disputes over then meaning, whatever a proper con-struction of the disputed language in the contract may be, where it isevident that the Respondent acted reasonably and in good faithIn such cases, the aggrieved party's remedy is to seek judicial of otherenforcement of the contractAs the '1'i tal Fxamnier found, this is precisely such a caseMycolleagues do not pill poi t to clepal t fi om theUnited Telephonecase,112 NLRB 779, relied on by the'1`rial Examiner here, wheie the Boardapplied this salutary ruleContrary to my colleagues, the case atbar differs in no significant respect fromUn ted Telephone 10There,as well as here, the employer,prima facie,violated the Act by uni-laterally changing teiins or conditions of employment, in both cases,the terms of the contract at least coloiably justified the employer'sgood-faith making of the change, and here, as well as there, the partiesdisagreed with respect to the meaning of the contract, and a determina-tion as to whether the employer violated the Act turns upon a properconstruction of the contractIn these encumstances, the Union sremedy is beforeanothei forum9In the event that this Order Is enforced by a decree of a United States Court ofAppeals, there shall he substituted for the words"a Decision and Order" the words "aDecree of the United States Court of Appeals, Enforcing an Order "10While It is true thit the pendency of a cihi1 suit c'illing for interpretation of the contract w is an addition'sl retison for dismissal of the complaint inUnited Telephone,thefact that here, no such suit is pending and there is no provision In the contract for arbitration, does not alter the established rule that the Board is not the proper forum toremedy a breach of contract or to obtain specific performance of Its terms 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, like the Trial Examiner, I would dismiss the complaint.MEMBER BROWNtook no part in the consideration of the aboveDecision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT fail or refuse to bargain collectively with Ply-wood, Lumber and Sawmill Workers Local Union No. 2405, AFL-CIO, by unilaterally instituting a premium pay plan for gluespreader crews or otherwise changing any term or condition ofemployment in the unit composed of :All production and maintenance employees at our veneerand plywood plants near Kalispell, Montana, excluding officeclerical employees, guards, professional employees, and super-visors as defined in the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce employees in the exercise of their rights guaran-teed in Section 7 of the National Labor Relations Act.C&CPLYWOODCORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 327 Logan Building, 500 Union Street, Seattle, Washington,Telephone No. Mutual 2-3300, if they have any questioning concern-ing this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpona chargeduly filedand servedJuly 31,1963, the General Counsel of theNational LaborRelations Board caused a complaint and notice of hearing to beissued and served uponC & C PlywoodCorporation,designated as Respondent inthis report.The complaint was issued September 18, 1963; therein Respondent waschargedwith unfairlabor practices affecting commercewithinthe meaning of Sec-tion 8 (a) (1) and(5) of the National LaborRelationsAct, as amended, 61 Stat. 136,73 Stat. 519.Thereafter,with an answer duly filed,Respondent conceded certainfactual allegations set forthwithinthe complaint,but deniedthe commission of anyunfair labor practice. C & C PLYWOOD CORPORATION421Pursuant to notice,a hearing with respect to the issues was held at Kalispell,Montana, on October 16,1963, before trial Examiner Maurice M.Miller.TheGeneral Counsel and Respondent were represented by counsel;the Charging Partywas represented by its business representative.Each party was afforded a full op-portunity to be heard,to examine and cross-examine witnesses,and to introduceevidence pertinent to the isues.Before any testimony was heard,General Counsel'smotion to amend the complaint with respect to certain minor textual matters wasgranted.When General Counsel's presentation was complete,Respondent movedfor dismissal of the complaint;the motion was denied.When the record was com-plete,Respondent'scounsel renewed his motion;disposition of the matter wasreserved for this report.Since the hearing's close,briefs have been filed in behalfof the General Counsel, Respondent,and the Charging Party.These have beenduly considered.Upon the entire testimonial record,documentary evidence received, and myobservation of the witnesses,I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,though an Oregon corporation,maintains its principal place of busi-ness in Kalispell,Montana, where it is engaged in processing and manufacturing ply-wood from green veneer.During the 12-month period preceding the complaint'sissuance,Respondent purchased,from points outside the State of Montana, goodsvalued in excess of$50,000 and sold plywood valued in excess of$50,000 to pur-chasers located at various out-of-State points.Upon the complaint's jurisdictionalallegations,which are conceded to be accurate,I find the Respondent is now, andat all times material has been,an employer within the meaning of Section 2(2)of the Act, engaged in commerce and business activities which affect commerce withinthemeaning of Section 2(6) and(7) of the Act, as amended.With due regardfor the jurisdictional standards which the Board presently applies-seeSiemonsMailing Service,122 NLRB 81, and related cases-I find assertion of the Board'sjurisdiction in this case warranted and necessary to effectuate statutory objectives.II.THE LABOR ORGANIZATION INVOLVED 'Plywood, Lumber and Sawmill Workers Local Union No. 2405,AFL-CIO,variouslydesignated as the Union or Charging Party herein,isa labor organization withinthemeaning of Section2(5) ofthe Act, as amended,which admits Respondent'semployees to membership.III.THE UNFAIR LABOR PRACTICESA. IssueWithin their briefs,both counsel suggest that the sole question presented by thepresent record is whether Respondent violated Section 8(a)(5) of the statute when,during the term of its contract with the Charging Party, it unilaterally inaugurated asystem of compensation,for some plywood plant workers covered thereby,designatedas a production bonus or premium pay plan.General Counsel argues that therecord shows Respondent's resort to unilateral action with respect to such a produc-tion bonus or premium pay plan,during the term of a subsisting contract,despite thefact thatmanagement's right to promulgate and maintain such a system of com-pensation had not been fully discussed,consciously explored, conceded or clearlywaived by union negotiators.Respondent's counsel,however, contends,first, thatrepresentatives of the firm have bargained"fully and legally" with respect to allmatters about which Respondent may legally be required to bargain,under the circum-stances.Secondly,Respondent argues that its course of conduct derived frommanagement'sgood-faith belief that promulgation of the production bonus orpremium pay plan, during their contract's term,was permissible under certain relevantcontract language.Thirdly,Respondent contends that the Charging Party "effectivelyand clearly"waived its right to bargain regarding the challenged compensation plan.Lastly,Respondent's counsel suggests that the 'present dispute with respect to thepropriety of Respondent'sdecision derives from differences between the firm'smanagement and union representatives with respect to the proper interpretation ofcertain contract language;counsel contends that this Agency has not previouslyassumed, and should not now assume,the role of a contract policeman, by attempt-ing to decide whether disputes regarding the meaning and administration of contractterms constitute an unfair labor practice. 422DECISIONSOF NATIONALLABOR RELATIONS BOARDB. Facts1.Preliminary mattersGeneral Counsel alleges, and Respondent concedes, that the Charging Party herein,since on or about August 28, 1962, and at all times material thereafter, has beenthe certified representative for collective-bargaining purposes of Respondent's workerswithin a group defined as follows:All production and maintenance employees of the Employer at its veneer and ply-wood plants near Kalispell, Montana, excluding office clerical employees, guards, pro-fessional employees, and supervisors as defined in the Act.Through its answer, Respondent has conceded the appropriateness of the workers'group thus defined, for the purposes of collective bargaining, within the meaningof Section 9(b) of the statute.Further, Respondent has conceded that, by virtue ofSection 9(a) of the Act, the Union has been, and now is, entitled to function as theexclusive representative of all the firm's employees within the unit described, forthe purposes of collective bragaining in regard to rates of pay, wages, hours of em-ployment, and other conditions of work.2.Contract negotiationsFrom October 1962 until May 1, 1963, representatives of Respondent and theCharging Party negotiated with respect to a contract.Their negotiations required11 bargaining sessions, the last 2 of which were held on March 12 and April 19;thereafter, the negotiators signed their "Working Agreement" with aMay 1effective date.The contract provided that it would remain in full force and effect through Octo-ber 31, 1963, and from year to year thereafter, absent some appropriately timedwritten notice proffered by either party of a desire to change, modify, or terminate it.Further, the contract contained, among others, the following provisions:Article XVIIWAGESA. A classified wage scale has been agreed upon by the Employer and Union,and has been signed by the parties and thereby made a part of the writtenagreement.The Employer reserves the right to pay a premium rate overand above the contractual classified wage rate to reward any particular em-ployee for some special fitness, skill, aptitude or the like.The payment ofsuch a premium rate shall not be considered a permanent increase in the rateof that position and may, at sole option of the Employer, be reduced to thecontractual rate at such time as the Employer feels that the employee no longermerits the premium, except that no present employee of the date of signing ofthis originalWorking Agreement shall suffer a wage reduction as a result ofthis Agreement. [Emphasis supplied.]ArticleXIXWAIVER OF DUTY TO BARGAINThe parties acknowledge that during negotiations which resulted in thisAgreement, each had the unlimited right and opportunity to make demandsand proposals with respect to any subject or matter of collective bargaining, andthat the understanding and agreements arrived at by the parties after the exer-cise of that right and opportunity are set forth this Agreement.Therefore,the Employer and Union, for the life of this Agreement, each voluntarily andunqualifiedly waives the right and each agree that the other shall not be obligatedto bargain collectively with respect to any subject matter not specifically re-ferred to or covered in this Agreement, even though such subjects or mattersmay not have been within the knowledge or contemplation of either or bothof the parties at the time they negotiated or signed this Agreement.The contract likewise included a classified wage scale, with hourly rates specifiedfor 27 job classifications.Wages were declared "closed" for the duration of thecontract's term, subject to "opening" in the same manner as provided in the con-tractual termination provision.During a negotiating session "quite some time prior" to the contract's execution,Respondent's principal negotiator,GeneralManager Thomason, mentioned thatsome other lumber products company had proposed an "incentive bonus system"within its plywood department.Robert Weller, executive secretary of the Montana C & C PLYWOOD CORPORATION423District Council, Lumber and Sawmill Workers, and the Charging Party's principalnegotiator, declared, however, that the Union would not agree to such a plan.Noneof the parties, then, pursued the matter.Later-but some time before their March 12, 1963, session-the negotiatorsreached tentative agreement with respect to the general "wage" clause of theirprojected contract.The clause, so far as the record shows, was reduced to writtenform, ready for subsequent incorporation within the contract when the partiesreached complete agreement with respect to that document's terms.During their March 12 session, negotiators for Respondent and the ChargingParty reached a temporary impasse regarding hourly wage rates for workers withinthe three job classifications which made up the firm's glue spreader crews. (Thesejob classifications included core feeders, core layers, and sheet turnersThrough-out the period with which thiscase isconcerned there were 118 to 201 workers em-ployed within the unit previously found appropriate by the Boaid for the purposesof collective bargaining; approximately some 26 to 32 men staffed Respondent's gluespreader crews.)Following separate caucus sessions, conducted with a Federalconciliator's participation, company andunionnegotiatorsmet jointly to concludethe session.Within a context which the record, taken as a whole, leaves somewhatvague, General Manager Thomason of Respondent informed the union negotiatorsthat the firm was considering a premium pay or incentive pay program for work-ers onglue spreader crews.So far as the record shows, Thomason's commentelicited no reply.Within his brief, the Charging Party's business representative professes no recol-lection with respect to such as statement purportedly made by Respondent'generalmanager;the Union contends that such a statement, if made, must have been madeto the Federal conciliatorduringRespondent'sseparatecaucus.During cross-examination,however,BusinessRepresentativeWeller substantially concededknowledge with respect to Thomason's comment.With respect to this aspect of thecase,his testimony reads as follows:Q. Now,wasn't it true that these so-called premium incentive plans werediscussed at some length in the meeting,particularly, that occurred on March 12,1963?A. I don't thinkso, infact, the company didn't actually propose any incentiverates.Q. Didn't the company advise you and yourassociates representingthe unionthat they were studying an incentive or premium program?A. That they had and probably were studying it or considering it or something.Q. And that they were anticipating putting one into effect?A. They may have said they would like to or had in mind something like thatbut they didn't anticipate they weregoingto put anything into effect.With matters in this posture, I find that Thomason did mention that Respondentwas "giving thought" to the possibility of promulgating a premium pay or incentivepay program for glue spreader crews.Whilea witness,Respondent's general managertestified that the firm's considerationof some possiblepremiumor incentive pay forthese crews derived frommanagement'sbelief that such a plan would be permissibleunder Respondent's contractually reserved right to pay "premium rate(s) over andabove the contractual classified wage rate(s)" which had been set forth within theirprojected contract's tentative "wage" provision; Thomason, however, could not recallany specific reference to Respondent's presumption regarding the relationship betweenpremium pay plans which the firm'smanagementwas then considering and theprojected contract's general "wage" provision.(Summoned as Respondent's witness, Dexter Bright, Montana representative forTimber Products Manufacturers Association, who had been present throughout thenegotiations, testified that his notes regarding the March 12 session show "Companyisworking on an incentive plan for spreader crewsunder premium clause."[Emphasissupplied.] Such a notation, however, cannot be considered reliable, probative, or sub-stantial evidence that Respondent's negotiatorsmentionedtheir reliance upon theprojected contract's "premium clause," to justify the firm's consideration of someincentive pay plan for glue spreader crews. Since Bright had previously participatedin discussions with management representatives regarding the propriety of someincentive pay plan consistent with the projected contractual provision. his notationcould be construed merely as a reflection of his personal conception regarding Re-spondent's presumptive justification )Final agreements were reached Anril 19 with respect to remaining differences be-tween the negotiators: on May 1, 1963, the negotiated "Working Agreement" betweenRespondent and the ChargingParty was signed. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, on May 20, Respondent posted a plant notice regarding a premiumpay schedule for glue spreader crews which management proposed to try for a fewmonths to determine how it [would] work" for those concerned. The plant pro-vided that core feeders, core layers, and sheet turners would receive pay at the rateof $2.5U per hour, contingent upon their particular crew's achievement of certainstated production standards within the firm's regular 2-week pay period; later,these standards were modified to reflect the norms which crews would have to meetwithin a weekly period. (With respect to each of the three job classifications noted,the posted premium raterepresentedan hourly pay rate substantially higher thanthe classified hourly rate called for by the working agreement between Respondentand the Charging Party, previously negotiated.While the classified contractual wagerates for each of the three job classifications varied, the achievement of Respondent'sstated production standard by a given glue spreader crew would entitled every mem-ber of the crew in question, regardless of job classifications,to receive the same $2.50hourly premium rate.)According to the posted plan, once Respondent's productionstandard was met, regardless of the degree by which production might execeed sucha standard,the premium rate payable would remain the same. The plan made noprovision for further premium rate increases commensurate with increased,produc-tion under the plan.Respondent's proposal to.pay $2.50 per hour thus represented aset premium rate declared payable to each glue spreader crew member wheneverhis particular crew, within a given pay period, reached or exceeded the previouslyset production goal.The record shows that Respondent's premium pay plan was formulated, andmanagement's bulletin with respect thereto posted, without prior notice to the Charg-ing Party,and without affording union representatives any opportunity to consult orbargain with company spokesmen regarding its propriety.The plan came to theCharging Party's attention,however, when one of Respondent's workers brought acopy of the firm's bulletin to the union office.By letter dated May 27, Business Representative Weller of the Charging Partyrequested a conference with company representatives to discuss the firm'spremiumpay notice.Respondent was advised that:We do not consider this to be premium pay within the meaningof Article XVII,but rather a change in wages made dependent upon a production basis rather thanhourly rates agreed upon with the Union.Weller professed the Union's willingness to discuss hourly rate increases or premiumhourly rates,generally, but declared that his organization did not consider the subjectof production bonuses, or wage rates based upon production standards,properly openfor negotiations. .Respondent replied promptly, suggesting a conference date.Thereafter, twomeetings were held, the first on June 7 and the second on July 15.During bothsessions,union representatives,though given a chance'to seek a clarification or tonegotiate regarding the terms of the firm's incentive bonus or premium pay plan,refused to raise questions or to discuss them.They simplyrequested the plan's rescis-sion.Shortly after the first meeting noted, Respondent was notified,by letter, that:.we do not consider the unilateral changing of agreed upon hourly wage ratesto a method of computing wages by a different method to be proper either underthe contract or under statutes regulating collective bargaining relationships . . . .Respondent's representatives,however, maintained their previously declared posi-tion with respect to the propriety of the posted premium compensation plan under thecontract's general "wage"provision.They refused to rescind the plan.With mattersin this posture, the charge herein was filed.C. ConclusionsGeneral Counsel contends that Respondent'sMay 20 bulletin promulgated a newcompensation plan for glue spreader crew personnel,which the firm's newly negotiatedcontract did not sanctionThe posted notice, so the argument runs, reflected Re-spondent's promulgationof agroupincentive or production bonus plan, which didnot provide for the compensation of "particular" workers at some premium hourlyrate calculated to reward such workers, particularly,for their special fitness, skill,aptitude,or the like-this, because Respondent'splan merely provided that eachmember of a deserving glue spreader crew would receive a uniform premium rate,regardless of job classification,whenever the given crew's production reached orexceeded stated production norms.Respondent,however,argues thatarticleXVIIwithin its current contract permitted management'spromulgation of the "nreminmpay" program now in question-this, because the uniformhourly rate which might C & C PLYWOOD CORPORATION425be payable under the plan represented a premium rate payable whenever the firm'sstated production norm would be reached or exceeded,and because the capacityof glue spreader crews to satisfy such a production standard would necessarily derivefrom their possession of "some special fitness, skill,-aptitude"or the like.Substantially,therefore,this case reflects a dispute with respect to the scope, ofRespondent's' contractually reserved right to pay a premium rate conditioned uponthe firm's desire to reward particular workers possessed of certain qualificationsGeneral Counsel's complaint charges no statutory'violation severable from thisdispute between Respondent' and the Charging Party, derived entirely from theirconflicting contract interpretations.(Respondent is,charged,merely, with unilaterallypromulgating a group wage incentive plan, without prior consultation and despiteunion objections.Respondent contends,precisely,that management was free to takesuch concededly unilateral action without prior consultation,pursuant to its con-,tractually reserved right to pay premium rates for specifically designated purposes.)Certainly these disparate contentions,with respect to the type of wage rate revisionwhich the contract permitted,reveal that the general"wage" provision in questioncannot really be considered sufficiently clear, in this particular regard, to forestalldisputes regarding its scope.Despite a contrary contention by General Counsel andthe Charging Party's representative,no persuasive demonstration has been profferedthat Respondent'smanagement,when it promulgated the disputed premium pay planfor glue spreader crew members,was acting in bad faith.(Considerable testimony was received relative to various functions performed bycore feeders,core layers, and sheet turners working as members of glue spreadercrews; Respondent has suggested that workers within these job classifications mustpossess certain designated skills, aptitudes,and the like,togetherwith the abilityeffectively to mesh such"skills, aptitudes and fitnesses"with those of other crewmembers.Upon the entire record,however, no conclusion need be reached withrespect to the substantive merits of Respondent'sview.The belief of the firm'smanagement that each crew member's "skill,aptitude and fitness"could properly becompensated through payment at some uniform premium rate, pursuant to the con-tract's general"wage" provision,certainly cannot be dismissed as lacking rationaljustification.)GeneralManager Thomson's decision,so far as the record shows,was con-sciously reached within the framework of his firm's contract,as he construed it, anddid not reflect a deliberate attempt to modify or terminate it. SeeUnited TelephoneCompany of the West,112 NLRB779.TheBoard's decision in the cited case, withrespect to circumstances substantially comparable,declared that:Regarding the question of which party correctly interpreted the contract, theBoard does not ordinarily exercise its jurisdiction to settle such conflicts.Asthe Board has held for many years,with the approval of the courts: ". . itwill not effectuate the statutory policy . . . for the Board to assume the role ofpolicing collective contracts between employers and labor organizations byattempting to decide whether disputes as to the meaning and administration ofsuch contracts constitute unfair labor practices under the Act."[Citing cases IIn this connection,further,seeMorton Salt Company,119 NLRB 1402,wherein theBoard-albeit in a case which did not involve a refusal to bargain-reached a com-parable conclusion.Without passing upon Respondent'sother contentions, I findthese considerations dispositive of this case.Within his complaint,General Counsel has charged Respondent with a furtherrefusal, upon union demand,to bargain collectively regarding the newly promulgatedgroup wage incentive plan.With matters in their present posture,however,this con-tention cannot be sustained.Though Respondent'smanagement clearly refused toconcede any lack of propriety or justification with respect to the firm's promulgationof the disputed premium pay plan, spokesmen for the Company made manifest,throughout,their readiness to negotiate regarding the specific terms and conditionsunder which premium pay would be awarded workers on glue spreader crews.Representatives of the Charging Party, however,made no effort to bargain regardingthe plan's content.With matters in their present posture,therefore,Respondent can-not be found in default,upon this ground either, with respect to its statutory obliga-tion to bargain i'On November 118, 1963, counsel for Respondent filed a motion to correct transcripthereinThe motion listed 138 corrections for the 112-page recordWhile most of thetranscript errors cited seem to be without real significance,no protests with respect tothe motion have been filedThe motion is herewith made part of the record;correctionof the transcript with respect to each of the matters set forth within the motion ishereby ordered. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the light of the foregoing findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.C & C PlywoodCorporation is an employer within the meaning of Section 2(2)of the Act, engaged in commerce and business activities which affect commerce withinthe meaning of Section 2(6) and(7) of the Act,as amended.2.Plywood, Lumber andSawmillWorkers Local UnionNo. 2405, AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act,as amended,which admits employeesof C & C PlywoodCorporation to membership.3.Respondent did not,through management's promulgation of a premium pay planfor glue spreader crew workers prior to consultation with union representatives, orthrough its refusal to rescind the plan upon union demand, refuse to. bargain withthe Charging Party, within the meaning of Section 8(a) (5) of theAct, as amended;nor has Respondent thereby interfered with,restrained,or coerced employees in theirexercise of rights statutorily guaranteed,within the meaning of Section 8(a) (1) of theAct, as amended.RECOMMENDED ORDERUpon these findings of the fact and conclusions of law,and upon the entire recordin the case, my recommendation is that the Board,pursuant to Section 10(c) of theNational Labor Relations Act, as amended,dismiss the present complaint in itsentirety.Cy Tanner d/b/a Tanner's CleanersandCleaning and LaundryWorkers Union,Local 457, Amalgamated Clothing Workersof America,AFL-CIO.Case No. 5-CA-2671.August 05, 1964DECISION AND ORDEROn May 12, 1964, Trial Examiner Joseph I. Nachman issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in certain unfair labor practices, and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Decision.He further found that the Re-spondent had not engaged in another unfair labor practice alleged inthe complaint and recommended that such allegation be dismissed.Thereafter, the Respondent and the Charging Union each filed excep-tions, with supporting briefs, to the Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Decision,the exceptions and briefs, and the entire record in this case, and here-by adopts the findings, conclusions, and recommendations of the TrialExaminer.ORDERPursuantto Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-148 NLRB No. 48.